Citation Nr: 9905850	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
November 1954.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
service connection for PTSD.  The Board notes that in 
February 1997, in accordance with the veteran's request, his 
claims file was transferred from the RO in Buffalo, New York, 
to the RO in St. Petersburg, Florida.

The Board notes that the veteran is currently unrepresented 
in his appeal.  In this regard, the Board notes that 
previously of record was a VA Form 21-22 (Appointment of 
Service Organization as Claimant's Representative) of record 
containing a designation of The Disabled American Veterans as 
the veteran's representative.  However, a letter from the 
veteran to the RO, received in December 1994, stated that he 
was "pulling DAV off the case and replacing them with the 
VFW."  The veteran did not, however, exercise a new VA Form 
21-22 to appoint the VFW as his representative.  A letter was 
sent by the Board to the veteran, dated in July 1996, seeking 
to clarify the issue of the veteran's representation.  The 
veteran did not reply to that letter.  As part of its October 
1996 Remand instructions, the Board further attempted to 
clarify the veteran's desires pertaining to his choice of a 
representative on his present appeal, by providing him with 
another opportunity to submit a properly executed VA Form 21-
22 designating a single representative.  Of record is a VA 
Form 21-22, dated in April 1997, designating The American 
Legion as the chosen representative.  However, that form was 
not signed by the veteran, but was instead signed by an 
individual identifying herself as the guardian of the minor 
child of the veteran.  The American Legion itself, in June 
1998, noted that this was not a valid designation of 
representative by the veteran.  The Board wrote to the 
veteran again, in September 1998, providing him with another 
VA Form 21-22 and giving him another opportunity to select a 
representative.  The veteran was notified that his claim 
would be deferred for 30 days to await a response, and that 
if no response was received within that period of time, the 
Board would proceed without a representative for the veteran.  
The record indicates that the veteran did not reply.  In this 
regard, the Board notes that a specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the veteran.  38 C.F.R. 
§§ 14.631(c)(1), 20.601 (1998).  Accordingly, the veteran is 
without representation in this matter.

The Board also notes that during the course of his appeal, 
the veteran has made requests for hearings on several 
occasions, only to subsequently withdraw such requests.  In 
this regard, in an April 1992 letter, the veteran requested a 
hearing before the RO.  In April 1992, the RO sent the 
veteran a letter acknowledging his request and notifying him 
that his hearing was scheduled for May 27, 1992.  A Report of 
Contact, dated in May 1992, reveals that the veteran 
requested that his hearing be postponed until the first week 
of a month due to his financial problems.  In May 1992, the 
RO sent the veteran a response, again acknowledging his 
request and notifying him that his hearing was rescheduled 
for June 3, 1992.  Received from the veteran's then 
designated representative in June 1992, was a request that 
the veteran's hearing be canceled.  In his February 1993 
notice of disagreement, the veteran requested a hearing 
before a Member of the Board at the RO.  In March 1993, the 
RO sent the veteran acknowledging his request.  On a VA-Form 
9, received at the RO in March 1993, the veteran stated that 
he would like to appear at a hearing, but would be unable to 
on account of his health and money.  Subsequently, in a 
letter received at the RO in April 1993, the veteran stated 
that he "did not wish a hearing at your Regional Office."  
As part of the Board's October 1996 Remand, the RO was 
instructed to contact the veteran in order to clarify whether 
he intended to cancel his request for a hearing or whether he 
still desired a hearing before a Member of the Board.  
Accordingly, in an October 1996 letter, the RO informed the 
veteran that if he desired a hearing before a Member of the 
Board traveling to the RO, it was necessary that he so 
indicate his intent.  The record indicates that the veteran 
failed to reply to either the Board's remand or the RO's 
letter.  Accordingly, no hearing was conducted as the 
veteran's previous requests for a hearing had all been 
subsequently withdrawn by him.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The Korean Armistice was signed on July 27, 1953 and the 
veteran's service did not begin until August 10, 1953, after 
the signing of the Korean Armistice.

3.  The veteran did not engage in combat during his service 
in Korea and his claimed inservice stressors are not 
corroborated by credible evidence.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
from August 1953 to November 1954.  Specifically, his service 
began on August 10, 1953.  His most significant duty 
assignment was identified as a heavy weapons infantryman with 
H Company, 7th Infantry Regiment.  It was also noted that the 
veteran was a recipient of the National Defense Service 
Medal, Korean Service Medal, and United Nations Service 
Medal.

Although the veteran's complete service medical records were 
not of record, there was of record a complete report of the 
proceeding of a board of officers who recommended, in 
September 1954, that the veteran be discharged as unsuitable 
for further military service because of a character and 
behavior disorder.  There were several affidavits from the 
veteran's fellow service members, serving with him in Korea, 
within this report.  These, in general, indicated the veteran 
was an uncooperative soldier, whom was given extra attention 
by others within the unit, but nonetheless, disobeyed orders 
on numerous occasions, wandered off frequently to be alone, 
and was considered a problem soldier.  After an incident of 
wandering off aimlessly, the veteran was placed under medical 
observation.  The veteran was described as being quite 
disturbed after receiving a letter from a young women back 
home.  Also within the record was a neuropsychiatric 
evaluation, which noted that the veteran expressed unbound 
hostility toward a women back home.  The medical conclusion 
was that the veteran was an immature individual with a 
character behavior disorder of a paranoid personality with 
antisocial flavoring to his behavior.  He was felt to be 
nonpsychotic and was returned to his unit but with a 
recommendation that he be separated if he did not respond to 
rehabilitation efforts.  The veteran was subsequently 
separated in accordance with this recommendation.  On 
separation examination, in November 1954, all findings were 
normal, except for his psychiatric evaluation which was 
reported as abnormal.

In May 1955, the veteran submitted a claim seeking service 
connection for a black-out disorder.  His claim was denied by 
a May 1955 rating decision, which noted that the veteran had 
been diagnosed in service with a chronic character disorder, 
a paranoid personality, with no evidence of psychoses.

Of record was a single page form indicating that the veteran 
had undergone a mental evaluation at Gowanda State Hospital 
in June 1957, pursuant to a criminal court order.  The 
veteran was found to be without mental disorder and was 
returned to the court for disposition of the charges against 
him.  Further details of his evaluation were not included.

Subsequently of record were numerous VA medical records, to 
include numerous periods of VA hospitalization, beginning in 
the mid 1960s and continuing throughout the 1970s.  These 
records indicated the veteran was admitted on a number of 
occasions for a variety of physical complaints.  He continued 
to be diagnosed with a paranoid personality, and also, 
beginning in 1968, he was diagnosed with a chronic 
schizophrenic reaction, paranoid type.  VA examination in 
March 1977, noted that the veteran physical complaints were 
without organic basis and he was diagnosed with paranoid type 
schizophrenia as well as severe behavioral disorders.

In January 1980, the veteran again sought service connection 
for a psychiatric disorder.  The Board notes that pursuant to 
that claim, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer in July 1980.  The 
Board notes that the veteran testified that he experienced a 
nervous breakdown while assigned to his unit in Korea.  In 
general, the veteran testified that he had a nervous 
breakdown in Korea and he indicated he believed his 
subsequent psychiatric problems were related to his service 
in Korea.  A complete transcript of that testimony is of 
record.  It is noted that service connection for a nervous 
disorder was denied by a Board decision in July 1981.

The Board notes that the veteran's original claim seeking 
service connection for PTSD was received in March 1992.  The 
veteran made this claim without specifying any stressful 
experience.  The Board further notes that prior to his March 
1992 claim, the veteran had never contended, argued, or in 
any other way claimed to have been involved in any combat 
activities in Korea, or to have undergone any other stressful 
activities while serving in Korea.  Likewise, the medical 
record throughout the 1950s, 1960s, and 1970s, had been 
entirely negative for any complaints by the veteran of 
stressor experiences related to combat in Korea.

In March 1992, the RO wrote the veteran a letter requesting 
that he provide specific information regarding a full 
description of his claimed stressor incident.  In reply, the 
veteran submitted a March 1992 statement in which he reported 
being "consistently all nerved up" while at the DMZ and 
also reported being in fear of losing his life in a fire 
fight.  In another statement, submitted in April 1992, the 
veteran reported that his Company commander and first 
sergeant were now dead and there were no witnesses to his 
stressful events.  He also reported finding himself in the 
middle of a minefield and also being scared of being in a 
firefight while in Korea.

Subsequently received was a prescription form with the name 
of F. Ramos, Jr., M.D. typed on the top of the form.  This 
form had written on it the following:  This is to certify 
that the above named patient (the veteran) has coronary 
artery disease and severe post-stress syndrome due to service 
connection with the Army.  He has no medical problems prior 
to being admitted to the Army."  The Board notes that no 
basis for this diagnosis was provided.

In June 1992, the RO again requested more specific 
information from the veteran concerning his claimed stressor 
incidents.  The veteran replied, in July 1992, indicating 
that he had no additional information to provide and that any 
other available information could be obtained from his 
doctors.

VA medical records spanning from 1975 through 1992 were 
received into the record in June 1992.  Among these records, 
it was first noted in April 1986 that the veteran reported a 
history of PTSD, stemming from the Korean War.  A clinical 
record noted that the veteran gave a history of being in the 
Army from 1950 to 1954 and having a nervous breakdown in 
Korea after service during the Korean conflict.  In another 
clinical record, the veteran reported still having nightmares 
about the Korean conflict.  His April 1986, VA 
hospitalization discharge noted an Axis I diagnosis of rule 
out PTSD, and an Axis II diagnosis of a paranoid personality.  
Subsequently, a June 1990 record noted that the veteran was 
complaining of nightmares and that his wife had reported he 
was speaking an unidentified foreign language in his sleep.  
The veteran reported "then I go nutes" when seeing an Asian 
person.  A November 1991 evaluation of the veteran diagnosed 
a generalized anxiety disorder as well as PTSD due to the 
Korean War.  Subsequent clinical records continued the 
assessment of PTSD.

An attempt by the RO to obtain any additional service 
personnel records was unsuccessful, as an August 1992 reply 
by the National Personnel Records Center indicated that there 
were no additional records available due to the 1973 fire at 
the records center.

Received in May 1993 were private medical records from the 
Jamestown General Hospital.  These indicated hospital 
treatment of the veteran in April 1983.  He was hospitalized 
after an unsuccessful suicide attempt that followed an 
argument with his wife.  It was noted that the veteran 
refused to give any truly coherent history.  (It was also 
noted that he spoke in a rather incoherent fashion about two 
FBI Agents.)  His diagnosis was that of an adjustment 
reaction and a paranoid personality disorder.  On a 
subsequent hospitalization in March 1986, it was noted that 
the veteran was reportedly suicidal after being denied access 
to visit a child in the custody of his wife, with whom he had 
been separated for two years but he refused to acknowledge 
this separation.  It was also noted that he gave a history of 
a nervous breakdown in Korea but was rather vague as to the 
details.  He stated that he believed he had PTSD after all 
the men under his command in Korea were killed.  The 
impression was that of adjustment disorder with mixed 
emotional features; rule out PTSD; rule out major depression; 
and mixed character disorder with antisocial and explosive 
features.

Received in September 1993 were additional VA medical 
records, to include a November 1992 clinical record, within 
which the veteran gave a history of being a combat Korean War 
veteran and having insomnia, temper outbursts, and 
flashbacks.  He had a diagnosis of PTSD as well as an 
antisocial personality disorder and passive aggressive 
personality.

Additional private medical records were received in April 
1994 from the Buffalo Psychiatric Center, as custodian of 
records from the New York State Office of Mental Health.  
Among these were further clinical records taken during the 
veteran's mental evaluation at Gowanda State Hospital in May-
June 1957.  These noted that the veteran had been ordered 
evaluated after being charged with a sexual assault of a 16 
year old girl.  It was noted that the veteran was without 
overt psychotic manifestations but he was described as 
somewhat boastful of alcoholic proclivities, conquests of 
women, and an abusive relationship with his wife.  The 
veteran further gave a history of his father being a drunkard 
and also being physically abusive towards other family 
members.  The veteran indicated he had been socially isolated 
all his life, having no close relationships in school and not 
being close to his siblings.  The veteran also gave a history 
of joining the Army being shipped overseas to Korea in March 
1954.  He reported being unable to get along with others, 
being unable to follow orders, and wandering away from his 
place of duty in order to be left alone.  He reported being 
discharged as unsuitable following a period of 
hospitalization.  He also reported a history of having 
blackout spells resembling psychomotor seizures and he 
described an incident where he ran out of the mess hall in 
Korea into a minefield and then returned without being hurt.  
The examining physician noted that the veteran had described 
blackouts which in some cases were violent and in other cases 
demonstrated absentmindedness and that therefore, because of 
this discrepancy, the authenticity of these blackout spells 
should be questioned.  It was noted that the veteran was 
requested to submit to a brain wave test to examine his 
blackouts and he was unwilling to do so.  In summary, it was 
noted that this was a young adult male who was apparently 
conditioned by a poor and unhealthy environment and had never 
been able to achieve any kind of adjustment in life.  The 
final impression was that of a psychopathic personality with 
antisocial trends.

Following the Board's October 1996 Remand, the RO once again 
wrote the veteran to request a statement of more detailed 
information regarding the stressful events he claimed to have 
experienced in service.  The veteran was also asked to obtain 
copies of Dr. Ramos' records, as neither the doctor nor the 
veteran had responded to previous requests for the 
information.  The RO noted, as of February 1997, that the 
veteran had not replied and the RO determined that his 
claimed stressors were not subject to verification.  The RO 
then provided the veteran with a supplemental statement of 
the case.  Subsequently, in February 1997, the veteran 
replied with a letter indicating that Dr. Ramos' records were 
no longer available and there was no information to be 
provided regarding his claimed stressor as any witnesses were 
now dead.

The veteran underwent a VA mental examination in August 1997, 
giving a history of joining the Army in 1952 and seeing 
combat in Korea.  He reported killing men in combat.  He also 
reported being promoted to squadron leader in Korea, which he 
did not want as he did not want to be responsible for other 
people.  The diagnosis was that of PTSD, chronic, delayed, 
mild.  Also diagnosed was a personality disorder, antisocial, 
severe.  The veteran also underwent a psychologic evaluation 
in October 1997.  At that time, the veteran reported was 
related stressors of "failing to fulfill his duties, killing 
others, enjoying the  excitement of killing others, 
participating in atrocities, exposure to a continual stream 
of human remains, and being turned into a 'killer' by the 
Army."  It was noted that although the veteran's test 
results were above the cut-off score for PTSD, there was a 
concern that the pattern of responses reflected an over 
endorsement of posttraumatic difficulties.  Nonetheless, the 
diagnosis was that of PTSD, moderate to severe, and alcohol 
dependence.


II.  Analysis

The veteran contends that service connection is warranted for 
PTSD.  It is argued that the veteran has received a medical 
diagnosis of PTSD and that he experienced combat related 
stressors during his service in Korea that warrant the 
diagnosis.

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was subjected to significant stressors in service 
during the Korean War, to include killing numerous people.  
Solely for the purpose of determining the well-groundedness 
of his claim, these contentions will be deemed credible.  See 
King, Supra.  Furthermore there has been medical evidence of 
a diagnosis of PTSD as early as 1986, and the most recent VA 
examination of the veteran in 1997, confirmed a diagnosis of 
PTSD based on the veteran's reported stressors.  Accordingly, 
the Board finds that the appellant's claim is plausible, as 
there is evidence of a stressor incident or incidents in 
service, evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressors experienced in service.  See 
Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record clearly indicates that the veteran has been diagnosed 
with PTSD.  There is no need for the veteran to submit 
additional evidence of treatment for PTSD to establish his 
current diagnosis.  All medical treatment records identified 
by the veteran have been obtained to the extent possible, 
with the exception of any treatment records of Dr. Ramos, and 
the veteran specifically indicated that these records were 
unavailable.  Furthermore, as the medical evidence of record 
clearly establishes a current diagnosis of PTSD, the Board 
finds that a remand to obtain any further medical records is 
unnecessary and would only result in an unwarranted delay to 
the veteran's claim.  Therefore, regarding the medical 
record, there is no further assistance to the veteran 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

As discussed below, the critical issue in the veteran's claim 
is not whether he is currently diagnosed with PTSD, but 
whether his claimed inservice stressors are corroborated by 
credible evidence.  In this regard, the Board notes that the 
RO has written the veteran on multiple prior occasions, and 
indeed, this matter was once previously remanded by the Board 
in October 1996, at least in part for the purpose of 
obtaining additional information from the veteran in order to 
attempt to verify his claimed stressor incidents.  However, 
the veteran has indicated in multiple replies that he can 
provide no further information regarding his claimed 
stressors.  He has indicated that all witnesses are dead and 
he has consistently failed to provide any specific 
information, such as names of witnesses, dates of events, 
locations of incidents, names of killed or wounded, etc., 
which may be subject to verification.  The veteran has simply 
provided general vague statements of stressful experiences 
from combat exposure.  The veteran has indicated that his 
memory will not allow him to provide any more detail than he 
has already provided.  Therefore, the Board finds that there 
is nothing further to be gained by again remanding the case 
to ask the veteran to provide further detail of his claimed 
inservice stressors.  The RO previously determined that the 
veteran's claimed inservice stressors were not subject to 
verification by the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The Board notes that although it 
previously requested that such an attempt be made, it now 
acknowledges that given the veteran's failure to provide any 
information subject to verification, such an attempt would be 
pointless.  The Board is in agreement with the assessment of 
the RO and therefore, finds that any remand for attempted 
verification of the veteran's claimed inservice stressors is 
unwarranted.  Therefore, the Board concludes that no further 
assistance to the veteran is required, as mandated by 38 
U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. 
Court of Veterans Appeals (Court) cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

In this case, the veteran's service personal records do 
indicate that he served within an infantry unit and he served 
in the Republic of Korea.  However, it is a known historical 
fact that the armistice ending hostilities in the Korean War 
was implemented on July 27, 1953.  That armistice ended all 
official hostile action in the Korean War.  As the veteran's 
complete service personnel records are unavailable, it can 
not be determined with absolute certainty what day he arrived 
in the Republic of Korea.  However, it is absolutely certain 
from the veteran's DD Form 214 that his service began on 
August 10, 1953, which is some two weeks after the Korean 
armistice.  Furthermore, within the medical records of the 
veteran's treatment at Gowanda State Hospital in 1957, the 
veteran gave a history of being shipped to Korea in March 
1954.  It is absolutely certain beyond any doubt from these 
records that the veteran was not present in Korea prior to 
the armistice being signed.  Thus, the Board finds that the 
preponderance of the evidence clearly demonstrates that the 
veteran did not experience any combat conditions during his 
service in Korea.  In summation, the Board finds that the 
veteran was not engaged in combat.

Nonetheless, the Board notes that the veteran provided a 
history of having served in Korea from 1950 to 1954 when he 
was first diagnosed with PTSD in VA clinical records in April 
1986.  This was clearly untrue as the veteran's service did 
not begin until well after 1950.  Likewise, the veteran gave 
a history of having all the men in his command killed when 
hospitalized at Jamestown General Hospital in March 1986.  
This was also clearly untrue, as the veteran was an enlisted 
private, not a commander, and there are no verified 
casualties within the veteran's unit.  As for the veteran's 
history given on most recent VA examination in 1997, wherein 
he claimed he killed others, participated in atrocities, and 
had been exposed to a stream of human remains, the Board 
finds these contentions to be entirely unsupported.

The Board is much more persuaded by the accuracy of the 
historical record offered in the veteran's contemporaneous 
service medical records, in which it was noted that the 
veteran had been an uncooperative soldier, whom in spite of 
being given extra attention frequently disobeyed orders and 
wandered off to be alone.  These records were entirely 
negative for any reported stressors related to combat.  That 
history was also essentially reiterated on the veteran's 
clinical evaluation at Gowanda State Hospital a few years 
after his service in 1957, which were also negative for any 
complaints of combat.  The veteran did complain of an 
incident where he ran out into a minefield and returned 
without being hurt during his hospitalization at Gowanda, but 
it was noted that the examining doctor found even that 
history to be highly questionable.

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 142.  The Board notes that all of the veteran's 
claimed stressors are essentially incredible and they are 
wholly unsupported by any corroborating evidence.  As to all 
the veteran's claimed inservice stressors, the Board finds 
that the veteran's available service personnel records and 
service medical records are completely negative for any 
corroborating or supportive evidence of such stressors.  
Instead, the Board notes that the veteran's available service 
personnel records and service medical records tend to rebut 
and refute the veteran's claimed stressors.  Furthermore, all 
of the veteran's own statements and testimony regarding the 
occurrence of the stressors lack significant detail, is such 
a manner that they are not subject to verification.  The 
Board finds this lack of detail to not be credible.

In summation, the Board finds that the veteran's service 
personnel records and service medical records do not tend to 
support or corroborate the veteran's claimed in-service 
stressors.  Other evidence offered by the veteran to support 
his claimed stressors is too vague and lacking in detail to 
be subject to verification.  The Board finds that the veteran 
does not meet the criteria for classification as a combat 
veteran and in the absence of credible corroborating evidence 
that a claimed inservice stressor actually occurred, service 
connection for PTSD is not warranted.

As for the significant amount of medical evidence of record 
indicating a diagnosis of PTSD, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that 
all of the medical evidence favoring the veteran's claim was 
based predominantly on the history provided by the veteran, 
and that history has been found to be unreliable.  When a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993). Likewise, medical 
statements which accept a veteran's reports as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for PTSD is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

